101 F.3d 690
General Refractories Company, Grefco, Inc., AmericanRefractories Companyv.American Mutual Liability Insurance Company, Great LakesCarbon; General Refractories Company, Grefco, Inc., AmericaRefractories Company, Chemrock Corporation v. TravelersInsurance Company, American Mutual Liability InsuranceCompany, Liberty Mutual Insurance Company v. National UnionFire Insurance Company of Pittsburgh, Pa.
NO. 95-2112
United States Court of Appeals,Third Circuit.
Oct 30, 1996

1
Appeal From:  E.D.Pa., Nos. 88-02167, 88-02250


2
REVERSED.